Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 12, 2015

The Court of Appeals hereby passes the following order:

A16A0435. BASIL CONSTANTARAS v. WELLS FARGO BANK, N. A., et al.

      Basil Constantaras filed suit against numerous defendants, including Wells
Fargo Bank, N. A. In a series of orders, the trial court granted the defendants’ motions
to dismiss. Constantaras filed multiple notices of appeal, including this appeal from
the trial court’s order granting motions to dismiss filed by Wells Fargo Bank, N. A.,
Wells Fargo Insurance Company, and US Bank, N. A. However, an appeal is
currently pending before this Court involving the same order. See Case Number
A15A1465. Accordingly, this appeal is duplicative and thus DISMISSED as
superfluous.

                                        Court of Appeals of the State of Georgia
                                                                             11/12/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.